DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Applicant's election with traverse of Species in the reply filed on 24 October 2022 is acknowledged. The traversal (Page 2 of reply) is on the grounds that there would be no serious search burden in the examination of all of Species A-N.  This is not found persuasive because the Examiner maintains that, as stated in the Restriction Requirement mailed 02 September 2022, each of Species A-N are directed to entirely different designs of surgical tools, with different elements, electrodes, structures, and intended organ/tissue targets for treatment, which would require different search strategies. Furthermore, Prior Art applicable to one Species would likely not be applicable to the other Species due to the distinct subject matter. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Applicant submits (Page 2 of reply) that all of Claims 1-20 read on Species E (embodiment of Fig. 4c). Therefore Claims 1-20 are presently under consideration in this Application. 




Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 of the Specification should be updated to include the issued patent number (US Patent No. 10,674,963) of the parent application (App. No. 14/650,485). Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 ends with a semicolon (;) not a period (.)   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 18, the claims recites, “the wall of the lumen”. There is lack of antecedent basis for this limitation in the claims. For purposes of examination the Examiner is interpreting that the “lumen of a body” recited in Claim 1 also “comprises a lumen wall”. Appropriate correction or clarification is required. Claims 3-4 are rejected for depending on Claim 2. 
Regarding Claim 4, the claim recites “wherein modifying the depth of the electrophysiological activity captured by the plurality of sensing elements arranged on the face of the distal tip comprises increasing the bias force to render tissues nearest the face of the distal tip temporarily inoperative such that the captured electrophysiological signals are characteristic of tissues further away from the face of the distal tip.” However, it is unclear as to how “increasing the bias force to render tissues nearest the face of the distal tip temporarily inoperative” relates to “such that the captured electrophysiological signals are characteristic of tissues further away from the face of the distal tip”, at least structurally within context of the claimed limitation. It is additionally unclear as to what is intended by the limitation “temporarily inoperative” – either limiting electrical activity, movement, or other functions. Furthermore, it is unclear as to in which direction “further away from” and “nearest” are referencing with respect to the distal tip, since these are relative terms that the claims (nor Specification) fails to provide definitions for. Therefore, these limitations are indefinite. For purposes of examination, the Examiner is interpreting these limitations as “wherein modifying the depth of the electrophysiological activity captured by the plurality of sensing elements arranged on the face of the distal tip comprises sufficiently increasing the bias force such that tissues directly adjacent the face of the distal tip are rendered temporarily immobile such that the captured electrophysiological signals are characteristic of tissues distal from the face of the distal tip”. Appropriate correction or clarification is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, it is noted that “a fluid delivery means for providing a coupling fluid to the distal tip” in Claim 19 is being interpreted as corresponding to the structures described in the Specification/Drawings related to fluid delivery (e.g. Paragraph 0110, 0112, 0138, 0150 of the Application Specification).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-12, 14-15, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saadat et al. (US Publication No. 2009/0054803).
Regarding Claim 1, Saadat et al. discloses a tool (Abstract, Paragraph 0002), comprising: an elongate member (70, 72, 16, Fig. 5, 8A, 8B) with a distal tip (12, 16, 48, 82, Figs. 3B-C, 4A-C, 5, 7A-B), the distal tip being shaped and dimensioned so as to fit within a lumen of a body (intravascular, Paragraph 0092, 0096, 0104-0106, 0168), the elongate member (70, 72, 16, Fig. 5, 8A, 8B)  being shaped and dimensioned so as to extend from outside the body, through an entry site on the body and into the lumen (110, Fig. 8B; 74, Fig. 5; Paragraph 0016, 0032, 0114-0116, 0167); 
and a plurality of sensing elements arranged on a face of the distal tip (multiple sensors on different sections of distal tip, Paragraph 0018, 0121, 0140, 0142, 0151, 0173, 0178-0179, 0183); 
a controller (controller/computer, Paragraph 0106, 0114-0116, 0011) configured: to bias the face of the distal tip against target tissues (steerable distal end to contact tissue, Paragraph 0016, 0025, 0100-0103, 0116, 0186); to capture electrophysiological signals associated with the target tissues utilizing the plurality of sensing elements (detecting sensed signals of tissue, Paragraph 0139-0142, 0151, 0176, 0183, Abstract); 
and to generate an image (image generation and mapping, Paragraph 0013, 0018, 0092, 0112, 0119, 0121, 0176; Abstract) characterizing an electric field applied over the face of the distal tip (electric field mapping for position/orientation sensing of tool, Paragraph 0081-0082, 0183-0184) based at least in part on the captured electrophysiological signals (Paragraph 0176, 0183-0188). 
Regarding Claim 2, Saadat et al. discloses a tool further wherein the controller (Paragraph 0106, 0114-0116, 0011) is configured to adjust a bias force of the face of the distal tip (steerable distal end to contact tissue, Paragraph 0016, 0025, 0100-0103, 0116, 0186) against the wall of the lumen to alter electrophysiological function of the target tissues in the vicinity of the face of the distal tip (e.g. wound repair/creation, Paragraph 0166; ablation, Paragraph 0092, 0152, 0187-0188; energy application for tissue treatment, Paragraph 0146, 0150, 0156).  
Regarding Claim 3, Saadat et al. discloses a tool further wherein the controller (controller/computer, Paragraph 0106, 0114-0116, 0011) is configured to adjust the bias force (steerable distal end to contact tissue, Paragraph 0016, 0025, 0100-0103, 0116, 0186) to modify a depth of electrophysiological activity captured by the plurality of sensing elements arranged on the face of the distal tip (steering/placement modifies the depth/location of sensors and sensed signals; Paragraph 0018, 0121, 0140, 0142, 0151, 0173, 0178-0179, 0183).  
Regarding Claim 4, Saadat et al. discloses a tool further wherein modifying the depth of the electrophysiological activity captured by the plurality of sensing elements arranged on the face of the distal tip (steering/placement modifies the depth/location of sensors and sensed signals; Paragraph 0018, 0121, 0140, 0142, 0151, 0173, 0178-0179, 0183) comprises increasing the bias force to render tissues nearest the face of the distal tip temporarily inoperative (stabilization of tip with respect to tissue, Paragraph 0107-0111, 0117, 0164-0166; suction/pressure manipulation for sensing and visualization of specific tissue areas, Paragraph 0120, 0127) such that the captured electrophysiological signals are characteristic of tissues further away from the face of the distal tip (Paragraph 0117, 0139-0142, 0151, 0176, 0183, 0187).  
Regarding Claim 5, Saadat et al. discloses a tool further wherein generating the image (image generation and mapping, Paragraph 0013, 0018, 0092, 0112, 0119, 0121, 0176; Abstract) comprises determining a plurality of contact points corresponding to locations where respective ones of the plurality of sensing elements (Paragraph 0171-0175, 0177-0180, 0186; Claim 5) arranged on the face of the distal tip engage with the target tissues (determination of exact sensor/tool position and orientation during mapping procedures, Paragraph 0174, 0176, 0177, 0179, 0183).  
Regarding Claim 6, Saadat et al. discloses a tool further wherein determining the plurality of contact points comprises determining locations of the plurality of contact points within the generated image (Paragraph 0171-0175, 0177-0180, 0186; Claim 5; see visualization/generated images of Figs. 55A-B; 56A-C; 58A-C) based at least in part on a known positioning of the plurality of sensing elements on the face of the distal tip (determination of exact sensor/tool position and orientation during mapping procedures, Paragraph 0174, 0176, 0177, 0179, 0183).  
Regarding Claim 7, Saadat et al. discloses a tool further wherein generating the image (image generation and mapping, Paragraph 0013, 0018, 0092, 0112, 0119, 0121, 0176; Abstract) further comprises identifying propagation of a wave (pressure wave with respect to tool contact of tissue, Paragraph 0120-0122) characterizing time of contact of respective ones of the plurality of sensing elements arranged on the face of the distal tip with the target tissues across the plurality of contact points (algorithms tracking pressure waves to maintain accurate sensing, Paragraph 0119-0122).  
Regarding Claim 8, Saadat et al. discloses a tool further wherein generating the image (image generation and mapping, Paragraph 0013, 0018, 0092, 0112, 0119, 0121, 0176; Abstract) further comprises identifying a direction of travel of the wave across the plurality of contact points (algorithms tracking pressure waves to maintain accurate sensing, Paragraph 0119-0122; charts of waveforms 150, 162, Figs. 10A-B).  
Regarding Claim 9, Saadat et al. discloses a tool further wherein generating the image (image generation and mapping, Paragraph 0013, 0018, 0092, 0112, 0119, 0121, 0176; Abstract) further comprises identifying one or more future contact points of the plurality of sensing elements arranged on the face of distal tip with the target tissues based at least in part on the propagation of the wave and the direction of travel of the wave (algorithms tracking pressure wave directions/timing to maintain accurate sensing, Paragraph 0119-0122).  
Regarding Claim 10, Saadat et al. discloses a tool further wherein determining the plurality of contact points comprises determining locations of the plurality of contact points (Paragraph 0174, 0176, 0177, 0179) within the generated image (image generation and mapping, Paragraph 0013, 0018, 0092, 0112, 0119, 0121, 0176; Abstract) based at least in part on correlation of propagation of the wave through the plurality of sensing elements with the captured electrophysiological signals (algorithms tracking pressure wave directions/timing to maintain accurate sensing, Paragraph 0119-0122).  
Regarding Claim 11, Saadat et al. discloses a tool further comprising a plurality of energy delivery elements arranged on the face of the distal tip (energy applicators for tissue treatment/ablation, Paragraph 0131, 0139, 0146, 0150, 0152, 0155, 0156).  
Regarding Claim 12, Saadat et al. discloses a tool further wherein the plurality of sensing elements are arranged in a first region of the face of the distal tip (multiple sensors on different sections of distal tip, Paragraph 0018, 0121, 0140, 0142, 0151, 0173, 0178-0179, 0183), and wherein the plurality of energy delivery elements are arranged in a second region on the face of the distal tip (energy applicators for tissue treatment/ablation, Paragraph 0131, 0139, 0146, 0150, 0152, 0155, 0156), since the distal tip has multiple sections/surfaces and elements (e.g. 12, 16, 48, 82, Figs. 3B-C, 4A-C, 5, 7A-B).  
Regarding Claim 14, Saadat et al. discloses a tool further wherein the distal tip comprises a dual tip comprising a first tip and a second tip (multiple tips, 56, 52, 12, Fig. 4A; 48/49, 12, Fig. 3B-C; 82, 12, Fig. 7A-B; 370, 374, 12, Fig. 31A-C; 380, 382, 12, Figs. 32A-B) the first tip comprising a first subset of the plurality of sensing elements arranged on a first curved surface thereof (sensors on hood 12, e.g. sensors 300, Fig. 24A, 302, 304, Fig. 24B; Paragraph 0121, 0140, 0141-0142); and the second tip comprising a second subset of the plurality of sensing elements arranged on a second curved surface thereof (sensors on internal tip/catheter 16; e.g. sensors 374, 372, Fig. 31A-C; Paragraph 0150, 0151). Saadat et al. additionally discloses that “a number of sensor coils may be positioned over the hood or along various sections of the deployment catheter and/or sheath.” (Paragraph 0018). 
Regarding Claim 15, Saadat et al. discloses a tool further wherein the controller (controller/computer, Paragraph 0106, 0114-0116, 0011) is configured to actuate the dual tip to adjust a positioning of the first tip and the second tip (steerable tips, Paragraph 0016, 0025, 0100-0103, 0105-0106, 0116, 0186) such that at least one of the first curved surface of the first tip and the second curved surface of the second tip cup the target tissues (hood 12 cupping tissue, Fig. 5, 7AC, 33B; Paragraph 0108-0109, 0153).  
Regarding Claim 17, Saadat et al. discloses a tool further comprising a microcircuit (510, Fig. 47A-B, 48A-B; 55A; microcircuit including CCD or CMOS circuits; Paragraph 0103-0104, 0171, 0180, 0185-0186, 0188, 0195) coupled to the plurality of sensing elements (Paragraph 0139-0142, 0151, 0176, 0183, Abstract), the microcircuit being configured to condition electrophysiological signals conveyed from the plurality of sensing elements prior to capture thereof by the controller (controller/computer, Paragraph 0106, 0114-0116, 0011), the microcircuit being embedded into the tool (510, Fig. 47A-B, 48A-B; 55A; microcircuit including CCD or CMOS circuits; Paragraph 0103-0104, 0171, 0180, 0185-0186, 0188, 0195).  
Regarding Claim 19, Saadat et al. discloses a tool further comprising a fluid delivery (Abstract, Paragraph 0011, 0012, 0014, 0023, 0112, 0120) means for providing (fluid delivery/pumping mechanism is considered to be functionally equivalent to the fluid delivery means of the present application’s disclosure) a coupling fluid (e.g. saline, water, plasma, Paragraph 0013, 0097; Claim 14, 33) to the distal tip to enhance the engagement of one or more of the plurality of sensing elements with the target tissues when biased there against (Paragraph 0013, 0095-0099, 0101, 0112-0115, 0117, 0119).  
Regarding Claim 20, Saadat et al. discloses a tool further comprising one or more chemical delivery elements (Abstract, Paragraph 0011, 0012, 0014, 0023, 0112, 0120, 0153-0154) comprising one or more probes configured to deliver at least one of a diagnostic substance (fluid to enhance visualization, Paragraph 0095-0099, 0101, 0112-0115, 0117, 0119) and a therapeutic substance to the target tissues (cryo-fluid, Paragraph 0153-0154; other therapeutic agents, Paragraph 0146).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al.
Regarding Claim 18, Saadat et al. discloses a tool further wherein at least one of the plurality of sensing elements comprises a microelectrode (energy delivery needle 328, Fig. 27; Paragraph 0146; other small electrodes, Paragraph 0048, 0150, 0176, Claims 22-24) configured to interface with a tissue volume of the target tissues within or beyond the wall of the lumen while engaged with the wall of the lumen (Paragraph 0146, 0048, 0150, 0176).
 Saadat et al. does not explicitly disclose wherein the microelectrode has an area of less than 5000 um2, however, Saadat et al. does show that the electrodes/needle are small compared to the tool (328, Fig. 27; 511, Fig. 47A-B; 372, Fig. 31A).  However, it would have been an obvious matter of design choice to configure the electrodes/needle element disclosed by Saadat et al. to have an area of less than 5000 um2, in order to specifically target very small areas of tissue within the vicinity of the electrodes/needle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. in view of Woloszko et al. (US Publication No. 2001/0020167).
Regarding Claim 13, Saadat et al. discloses the tool further wherein the plurality of energy delivery elements (energy applicators for tissue treatment/ablation, Paragraph 0131, 0139, 0146, 0150, 0152, 0155, 0156) are controlled (Paragraph 0016, 0025, 0100-0103, 0116, 0186) based at least in part on feedback from one or more of the plurality of sensing elements (Paragraph 0018, 0121, 0140, 0142, 0151, 0173, 0178-0179, 0183) to direct energy into the target tissues with a desired pattern and a desired penetration depth (steerable sections to target specific tissue areas, Paragraph 0131, 0139, 0146, 0150, 0152, 0155, 0156).  
However, Saadat et al. does not specifically disclose wherein the controller is configured to individually control respective ones of the plurality of energy delivery elements. Woloszko et al. teaches an implantable surgical tool (Abstract) comprising an elongate member (18, Fig. 1) comprising a distal tip (12, Fig. 1) with a plurality of energy delivery elements (58, Fig. 1; Paragraph 0112, 0096, 0082, 0014-0015; Abstract), wherein a controller (control systems, Paragraph 0084, 0086, 0094, 0112) is configured to individually control respective ones of the plurality of energy delivery elements (Paragraph 0086, 0096-0098, 0108, 0112). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the controller in the tool disclosed by Saadat et al. to individually control respective ones of the plurality of energy delivery elements, as taught by Woloszko et al., in order to selectively apply energy to specific and precise locations and/or depths within the tissue in proximity to the individual electrodes for treatment purposes, as also taught by Woloszko et al. (Paragraph 0014-0015, 0024). 


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. in view of Zand et al. (US Publication No. 2009/0054908).
Regarding Claim 16, Saadat et al. discloses wherein the captured electrophysiological signals related to oxygen levels (Paragraph 0140), blood pressure (Paragraph 0140), imaging fluid pressure (Paragraph 0140), blood detection (Paragraph 0140), and/or temperature (Paragraph 0151).
However, Saadat et al. does not explicitly disclose wherein the electrophysiological signals relate to one or more of water concentration, tissue tone, evoked potential, remotely stimulated nervous activity, sympathetic nervous activity, an electromyographic signal, a mechanomyographic signal, a local field potential, an electroacoustic event, vasodilation, vessel wall stiffness, muscle sympathetic nerve activity, central sympathetic drive, and nerve traffic.  Zand et al. teaches a surgical tool (Abstract, Paragraph 0008-0011, 0053) comprising a plurality of implantable sensing elements (Paragraph 0009, 0050) configured to capture electrophysiological signals (Paragraph 0091, 0095), wherein the electrophysiological signals relate to one or more of evoked potential (Paragraph 0095), an electromyographic signal (Paragraph 0095), tissue tone (e.g. impedance/perfusion, Paragraph 0095), a local field potential (Paragraph 0095), and nerve activity/traffic (Paragraph 0095). It would have been obvious to one having ordinary skill in the art at the time of the invention to capture electrophysiological signals related to one or more of evoked potential, an electromyographic signal, tissue, a local field potential, and nerve activity/traffic, as taught by Zand et al., as the electrophysiological signals captured by the sensing elements in the tool disclosed by Saadat et al., in order to monitor the tissue during or after a procedure to obtain data related to the treatment efficacy and/or short term or long term outcomes, such as to provide guidance to therapy, as also taught by Zand et al. (Paragraph 0008-0009, 0011, 0015, 0095)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792